ORDER
| j Considering the motion for interim disqualification filed by Justice of the Peace James E. Nolan, and the concurrence thereto by the Judiciary Commission of Louisiana,
IT IS ORDERED, ADJUDGED AND DECREED that Justice of the Peace James E. Nolan, Ward 8, Ouachita Parish, State of Louisiana, be and he hereby is disqualified from exercising any judicial function during the pendency of further proceedings in this matter, pursuant to La. Const, art. V, § 25(C) and Supreme Court Rule XXIII, § 27.
This order shall be effective immediately-
FOR THE COURT:
/s/ Catherine D. Kimball Justice, Supreme Court of Louisiana